Citation Nr: 0511422	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-03 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.

3.  Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

Veteran and C.R.W.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to January 
1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The claims file shows that VA treatment records dated from 
August 1999 to September 2000 and July 2002 to December 2004 
were associated with the file after the issuance of the 
Statement of the Case (SOC) in March 2002; however, the VA 
treatment records are irrelevant, duplicative, or cumulative 
of evidence previously considered by agency decisionmakers.  
Therefore, there was no need for the RO to issue a 
Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 
19.37(a) (2004) (providing that if the last SOC or SSOC was 
prepared before the receipt of additional evidence, a SSOC 
will be furnished to the veteran unless the additional 
evidence is duplicative or not relevant to the issue on 
appeal).  

At the travel board hearing held in March 2005, the 
undersigned Veterans Law Judge addressed the fact that the 
veteran had retained an attorney in connection with his 
claims, but the attorney was not able to attend the hearing.  
The undersigned secured the veteran's permission to proceed 
with the hearing without the attorney.  As an aside, the 
undersigned notes that in correspondence dated in February 
2005, attorney A.J.N. maintained that his representation was 
limited to the veteran's psychiatric and frostbite claims.  

Lastly, in correspondence dated in February 2003, attorney 
A.J.N. asked that the veteran be considered for a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  The claims file shows that 
no action has been made on this request.  This matter is 
referred to the RO for appropriate action.   


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  By an unappealed October 1991 rating decision and 
subsequent unappealed decisions rendered in January 1996 and 
September 2000, the RO denied service connection for left ear 
hearing loss and asthma.

3.  Evidence received subsequent to the September 2000 RO 
decision is evidence not previously submitted that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant, and 
that in connection with the evidence previously assembled is 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection of left 
ear hearing loss.  

4.  The veteran is not currently diagnosed with § 3.385 
hearing loss in the left ear, but there is competent medical 
evidence that a portion of the veteran's diagnosed  bilateral 
high frequency hearing loss is related to the veteran's 
reported noise exposure in service.  

5.  Evidence received subsequent to the September 2000 RO 
decision is cumulative and redundant and which in connection 
with the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection of asthma.  

6.  There is no competent medical evidence of record that 
shows that the veteran's tinnitus is related to an incident 
of his service.






CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
claim for entitlement to
service connection for left ear hearing loss is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (formerly 38 U.S.C. 
§ 4005) (West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 
3.159, 20.302, 20.1103 (2004).  

2.  Bilateral sensorineural hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(d) (2004).  

3.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for asthma is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) 
(formerly 38 U.S.C. § 4005) (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. §§ 3.159, 20.302, 20.1103 (2004).  

4.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A.   §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the VCAA does not serve as a basis to reopen a claim (unless 
new and material evidence is presented), the law does include 
the enhanced duty to notify.

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the August 2001 rating decision, March 
2002 rating decision, and March 2002 SOC, which included a 
discussion of the facts of the claims, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  The March 2002 SOC provided the veteran 
with notice of laws and regulations pertinent to his claims, 
including the law and implementing regulations of the VCAA.  
The March 2002 SOC shows that the RO only cited the VA 
regulation for the new definition of new and material 
evidence [discussed further in Part II], but in the "Reasons 
and Bases" portion of the August 2001 and March 2002 rating 
decisions and March 2002 SOC, the RO referenced and correctly 
applied the old definition of new and material evidence to 
the facts of the veteran's asthma claim.  Thus, the veteran 
was provided with adequate notification of the basis for the 
denial of the asthma claim.  

In further regard to VA's compliance with the notification 
requirements under the VCAA, in correspondence dated in 
October 2001, the RO advised the veteran of the VCAA, VA's 
duties there under, and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to his left ear hearing loss, tinnitus, and asthma claims, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  The October 2001 VCAA notice advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  In 
regard to the asthma claim, the October 2001 VCAA notice did 
not note any specific language relative to new and material 
evidence claims.  Nevertheless, the Board notes that the 
veteran was advised that in order to establish service 
connection for a disability, the evidence must show a 
relationship between his current disability and an event in 
service, which was the basis for the RO's denial of the 
asthma claim.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) [Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), opinion withdrawn by 18 
Vet. App. 112 (2004)].  In Pelegrini II, the Court reaffirmed 
that the enhanced duty to notify provisions under the VCAA 
should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the veteran in October 
2001 was not given prior to the first AOJ adjudication of the 
claims, the case was readjudicated again in March 2002 and 
the rating decision and SOC were provided to the veteran.  
Also, the Board notes that the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the veteran.  

The Board acknowledges that the October 2001 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  Nevertheless, the RO asked the 
veteran for all the information and evidence necessary to 
substantiate the veteran's claims.  A generalized request for 
any other evidence pertaining to the claims would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice appears not to have harmed the veteran, and it would 
be legally proper to render a decision in the case without 
further notice under the regulation.   

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been adequately met, and there is 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist with respect to the 
veteran's tinnitus claim, the Board notes that the RO 
afforded the veteran a VA examination in November 2001 and 
obtained a medical opinion.  In a prior claim for 
compensation benefits, the RO requested the veteran's service 
medical records from the National Personnel Records Center 
(NPRC).  In February 1991, the NPRC reported that the 
veteran's records were "fire-related."  Thus, any 
outstanding records are presumed to have been destroyed in 
the fire that occurred at the NPRC in 1973.  In March 1991, 
the veteran completed NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data, which the RO in turn 
forwarded to NPRC.  In September 1991, the NPRC responded 
that no service medical records were found.  In the October 
1991 rating decision, the RO advised the veteran that 
attempts to secure additional service medical records were 
negative.  Based on past actions, the Board finds that 
further efforts to obtain outstanding service medical records 
would be futile in the current appeal.  38 U.S.C.A. § 
5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004). 

Lastly, in further regard to VA's duty to assist, the RO 
scheduled the veteran for the  March 2005 travel board 
hearing.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his tinnitus claim.  


II.       New and Material Evidence- Left Ear Hearing Loss 
and Asthma

As a preliminary matter, the Board notes that the August 2001 
and March 2002 rating decisions show that the RO decided that 
new and material evidence had been associated with the claims 
file and therefore reopened the previously disallowed claim 
for service connection for left ear hearing loss but denied 
the claim on the merits.  The Board notes that in Barnett v. 
Brown, 8 Vet. App. 1 (1995), affirmed 83 F.3d 1380 (Fed. Cir. 
1996), it was determined that the statutory scheme in 
38 U.S.C.A. §§ 5108 and 7104 establishes a legal duty for the 
Board to consider new and material issues regardless of the 
RO's actions.  The Board may not consider a previously and 
finally disallowed claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the left ear hearing claim.  

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's application to reopen his claims for 
entitlement to service connection for left ear hearing loss 
and asthma was initiated in March 2001.  Thus, the earlier 
definition of "new and material evidence" discussed above 
is applicable to his claims.  


          1.        Left Ear Hearing Loss

New and Material Evidence 

A review of the claims file reveals that the veteran's 
original claim for service connection of left ear hearing 
loss was denied by the RO in an October 1991 rating decision 
on the basis that hearing loss was not shown on the veteran's 
discharge examination nor within one year following the 
veteran's discharge from service.   
In a letter dated in October 1991, the RO advised the veteran 
of the denial of service connection and enclosed VA Form 4107 
which explained the veteran's procedural and appeal rights.  
The veteran, however, did not appeal the decision and it 
became final.  38 U.S.C.A. §§ 7105(c) (West 2002) (formerly 
38 U.S.C. § 4005); 38 C.F.R. §§ 20.302, 20.1103 (2004).  In 
decisions rendered in January 1996 and September 2000, the RO 
declined to reopen the previously disallowed claim because 
the veteran did not submit new and material evidence.  

Relevant evidence associated with the claims file prior to 
the RO's last final denial in September 2000, included the 
October 1950 pre-induction examination report  and the 
January 1953 service separation examination report which 
showed that whispered voice and spoken voice testing revealed 
normal hearing acuity of 15/15 in the left ear.  A VA 
treatment record dated in July 1988 noted that the veteran 
complained of hearing loss in the left ear.     

Relevant evidence associated with the claims file after the 
RO's last final denial in September 2000, included VA 
treatment records dated in February and March 2001 which 
noted assessments of sensorineural hearing loss in the left 
ear that the veteran attributed to exposure to artillery 
noise during service.  A November 2001 audiological 
examination report showed that the audiologist found that 
some of the veteran's high frequency hearing loss was 
attributable to noise exposure during service. 

The Board finds that the VA treatment records and November 
2001 VA examination report are new and material as these 
records were not previously before agency decisionmakers and 
these records bear directly and substantially on the question 
of whether the veteran has a current left ear hearing 
disorder related to an incident of service.  Thus, the 
evidence is neither cumulative nor redundant and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
Accordingly, having determined that new and material evidence 
has been submitted, the claim is reopened and the Board will 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record after ensuring that the duty to assist 
the veteran has been satisfied.  

Service Connection

After further review of the evidence, the Board finds that 
the RO complied with the VCAA.  The Board incorporates by 
reference the previous discussion on the RO's compliance with 
the VCAA.  As noted earlier, the RO reopened the veteran's 
claim and denied the claim on the merits.  The veteran was 
provided with notice of VA's statutory obligations under the 
VCAA, including the delegation of responsibility in procuring 
the evidence necessary to substantiate the claim, and he was 
advised of the elements required to establish service 
connection for a claimed disability.  The RO also afforded 
the veteran the audiological examination conducted in 
November 2001 and obtained a medical opinion on the etiology 
of any hearing loss found on examination.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  For the 
foregoing reasons, the Board finds that VA has fulfilled its 
duties to notify and assist the veteran in substantiating his 
claim of entitlement to service connection for left ear 
hearing loss.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2004).  Accordingly, the Board will proceed 
with a decision on the merits.  

The veteran's service medical records are incomplete.  The 
Board notes that in cases such as these, VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  



The November 2001 VA audiology examination report shows that 
the VA examiner reviewed the claims file and VA medical 
records.  Audiometric testing conducted at the current 
examination revealed that the veteran exhibited pure tone air 
conduction thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
25
20
35

The examiner reported that speech audiometry revealed speech 
recognition ability of 44 percent in the left ear.  The 
examiner added however that given the veteran's poorer than 
expected word recognition scores, the number of non-
responses, number of rhymed responses, the difficulty he 
displayed dealing with the speed of the recorded word 
recognition test, and the ease with which history was 
obtained by the examiner, indicated that pure tones only 
should be used in the adjudication of the veteran's hearing.  
The examiner maintained that the veteran's pure tone 
thresholds best represented his true organic hearing loss.  
The examiner diagnosed bilateral high frequency (above 3000 
Hertz) sensorineural hearing loss, mild in degree in the left 
ear and mild to moderate in degree in the right ear.  The 
examiner opined that the veteran's reported exposure to 
weapons' fire and enemy bombing as likely as not provided 
some of the veteran's high frequency hearing loss.  The 
examiner added that given the number of years since his 
discharge, it was not possible to state equivocally how much 
of this hearing loss was from the military noise exposure. 

The VA examiner indicated that the speech recognition score 
achieved at the November 2001 VA examination was unreliable 
and therefore, it will not be considered by the Board.  The 
reported pure tone thresholds preclude a grant of service 
connection for a § 3.385 hearing loss in the left ear.  See 
38 C.F.R. § 3.385 (2004) (providing that for purposes of 
applying VA laws, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent).  The 
November 2001 VA examiner, however, opined that the veteran's 
reported noise exposure in service as likely as not provided 
some of the veteran's bilateral high frequency hearing loss, 
even though he could not determine how much the hearing loss 
was from the noise exposure.  The Board resolves reasonable 
doubt in favor of the veteran and finds that the veteran's 
bilateral sensorineural hearing loss is of service origin.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  
Accordingly, service connection for bilateral sensorineural 
hearing loss is warranted.  See 3.303(d) (2004) (providing 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service).  

          2.        Asthma

New and Material Evidence

A review of the claims file reveals that the veteran's 
original claim for service connection of asthma was denied by 
the RO in an October 1991 rating decision on the basis that 
asthma was not shown on the veteran's discharge examination 
nor within one year following the veteran's discharge from 
service.  In a letter dated in October 1991, the RO advised 
the veteran of the denial of service connection and enclosed 
VA Form 4107 which explained the veteran's procedural and 
appeal rights.  The veteran, however, did not appeal the 
decision and it became final.  38 U.S.C.A. §§ 7105(c) (West 
2002) (formerly 38 U.S.C. § 4005); 38 C.F.R.              §§ 
20.302, 20.1103 (2004).  In decisions rendered in January 
1996 and September 2000, the RO declined to reopen the 
previously disallowed claim because the veteran did not 
submit new and material evidence.  

Relevant evidence associated with the claims file prior to 
the RO's last final denial in September 2000, included the 
October 1950 pre-induction examination report  and the 
January 1953 service separation examination report which 
showed no complaints of or clinical findings of asthma.  
Records of hospitalization from the Martinsburg VA Medical 
Center (MC) dated in October 1957, November 1958, January 
1960, and January 1961, noted diagnoses of and treatment for 
bronchial asthma, allergic.  VA treatment records dated from 
February 1982 to February 1989 showed that the veteran was 
treated for asthma.  In the veteran's original claim for 
compensation benefits filed in December 1990, he indicated 
that his asthma began in 1955 and that he received no 
treatment in service.  In NA Form 13055 dated in March 1991, 
the veteran claimed that he was treated for asthma during 
service from 1951 to 1953 and from 1955 to 1990.  In the 
veteran's claim for compensation benefits filed in October 
1995, he indicated that his asthma began in 1955.  In the 
veteran's claim for compensation benefits filed in June 2000, 
he indicated that he discussed his asthma with a physician in 
1956 and 1957.  The veteran maintained that a doctor told him 
that he had had asthma since he was a baby.  

Relevant evidence associated with the claims file after the 
RO's last final denial in September 2000, included VA 
treatment records dated from August 1999 to December 2004 
that showed that the veteran received medication on a 
continuing basis for his asthma.  In the instant claim filing 
(VA Form 21-4138), the veteran reported that he had been 
treated for his asthma at the Martinsburg VAMC since his 
discharge from the Army.  He maintained that he began his 
treatment for asthma at the Martinsburg VAMC in 1954 and not 
in 1957.  He then maintained that he was treated for asthma 
while on active duty.  

Additional evidence includes testimony the veteran presented 
at the March 2005 travel board hearing.  When asked when was 
the first time a medical doctor told him that he had asthma, 
the veteran testified that in 1954, at the Martinsburg VAMC, 
Dr. C. told him that he had had asthma since he was a baby.  
The veteran testified that he queried Dr. C. as to why he was 
accepted into military service if he had asthma since he was 
a baby.  The veteran recalled a couple of episodes in service 
when he got "choked up," but his sergeant told him it was 
just due to the dust.  The veteran indicated that he did not 
know that he had asthma prior to service and that he first 
started receiving treatment for asthma in 1954 at the 
Martinsburg VAMC.  The veteran denied that he received any 
treatment for his breathing problems in service.  When asked 
why the veteran believed his asthma was caused by his 
military service, the veteran replied that that was when he 
first detected symptoms.  The veteran added that he recalled 
getting "choked up" or experiencing breathing difficulties 
during training, and he would go to sick call but service 
examiners would only provide him with aspirin.  He 
experienced similar problems during his service in Korea.  
The veteran testified that he did not experience breathing 
problems prior to service.  Witness C.R.W. testified that he 
first met the veteran in 1954.  C.R.W. testified that the 
veteran complained a lot about "nasal problems."  C.R.W. 
also testified that he observed the veteran having breathing 
difficulties.  

While evidence associated with the claims file after the RO's 
last final denial in September 2000 is new, the Board finds 
that it is not material.  VA treatment records continue to 
show what the evidence showed prior to September 2000-that 
is, the veteran has asthma.  Statements and testimony from 
the veteran and C.R.W. continue to show what the evidence 
showed prior to September 2000-that is, the veteran contends 
that the onset of his asthma occurred in service but he was 
not diagnosed with asthma until after service.  For purposes 
of determining whether the claim should be reopened, the 
veteran's statements and testimony as well as the testimony 
of C.R.W., are all presumed to be credible but this evidence 
is no different than statements from the veteran made prior 
to September 2000.  Justus, 3 Vet. App. at 512-13.  Rather, 
the evidence is cumulative and redundant and which in 
connection with the evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R.        § 3.156 
(2001).  Accordingly, having determined that new and material 
evidence has not been submitted, the claim is not reopened.


III.     Service Connection for Tinnitus

The October 1950 pre-induction examination report and the 
January 1953 service separation examination report noted no 
complaints of tinnitus.  

VA treatment records dated from October 1957 to January 1961, 
February 1982 to February 1989, and August 1999 to December 
2004 noted no complaints of or diagnoses of tinnitus.  

The November 2001 VA examination report showed that the 
veteran reported that he first noticed the presence of 
tinnitus 20 years ago.  He described that the tinnitus was 
heard in the left ear and sounded like bells.  He indicated 
that the tinnitus was present all the time, though at times 
not as loud.  He reported on his exposure to artillery noise 
during service.  After service, he indicated that he worked 
as a Civil Service employee as an animal technician.  He 
reported working in this capacity for 28 years.  The VA 
examiner noted that the veteran did not indicate any noise 
exposure and he did not report any recreational noise 
exposure for the period after service.  The examiner 
maintained that the tinnitus could be related to the reported 
noise exposure, however, the examiner added that in the 
veteran's case, the time lapse between his discharge and 
onset did not support that his tinnitus was due to noise 
exposure.  

At the March 2005 travel board hearing, the veteran testified 
that he first noticed ringing in both of his ears in 1952 and 
that he had had ringing in his ears ever since that time.  
When asked whether the veteran recalled a particular incident 
or event that occurred during service after which he noticed 
the onset of ringing in his ears, the veteran testified that 
he recalled an incident in Korea in which he rode in a truck 
with a machine gun that shot at planes.  He testified that 
this incident occurred in 1952 or the early part of 1953.  
When asked when did the veteran first see a medical doctor 
and complain about the ringing in his ears, the veteran 
replied that he sought treatment for a "discharge" from his 
ears during service.  Lastly, he testified that after service 
he worked on a railroad checking freight and then he worked 
for Ralph M. Parson Company and "NRH" as a technician.  He 
also ran a restaurant.  As previously noted, witness C.R.W. 
testified that he first met the veteran in 1954.
C.R.W. testified that the veteran complained to him about 
ringing in his ears. 

The November 2001 VA examiner concluded that the veteran's 
tinnitus could not be related to his exposure to noise during 
service because of the time lapse between his discharge from 
service and the reported date of onset of tinnitus 20 years 
prior.  For the first time, the veteran testified at the 
travel board hearing that he had experienced ringing in his 
ears since service.  The veteran's statements concerning the 
date of onset of his tinnitus are in conflict.  Even assuming 
the veracity of the veteran's testimony, the Board is not 
permitted to rely on a corollary to the November 2001 VA 
examiner's conclusion-that is, if there was little or no 
time lapse between the veteran's exposure to noise in service 
and the onset of tinnitus, then his tinnitus was due to the 
in-service noise exposure.  For the Board to do so would 
constitute an impermissible reliance on an unsubstantiated 
medical conclusion.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (providing that the Board could consider only 
independent medical evidence to support its findings and 
could not rely on its own unsubstantiated medical 
conclusions).  On the basis of the information provided by 
the veteran at that time, the November 2001 VA examiner found 
no relationship between the veteran's tinnitus and service.  

Thus, there is no competent medical opinion of record linking 
the veteran's tinnitus to his service.  While the veteran 
contends that his tinnitus is related to his service, as a 
layman he is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The weight of the 
evidence is against the veteran's claim; therefore, the 
benefit-of-the-doubt rule is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  
Accordingly, in the absence of competent medical evidence 
that the veteran's tinnitus is related to an incident of his 
service, the criteria for establishing service connection for 
a disability have not been established.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  













ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for left ear hearing loss 
is reopened.  

Service connection for bilateral sensorineural hearing loss 
is granted, and to this extent, the appeal is allowed. 

New and material evidence having not been submitted, the 
claim of entitlement to service connection for asthma is not 
reopened.

Service connection for tinnitus is denied.



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


